PER CURIAM.
The state appeals Lewis E. Smith’s sentence of one year of community control followed by two years of probation for aggravated battery with a firearm in violation of section 784.045(l)(a)2, Florida Statutes (1993). The state contends that the trial court erred in suspending the three-year mandatory term of imprisonment imposed pursuant to section 775.087(2)(a)l, Florida Statutes (1993). Mr. Smith concedes that section 775.087 prohibits suspension of minimum mandatory sentences. See McKendry v. State, 641 So.2d 45 (Fla.1994). On remand, he should be given an opportunity to withdraw his plea. State v. Millett, 658 So.2d 651 (Fla. 2d DCA 1995).
Reversed and remanded with directions.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.